827 F.2d 769
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Albert Durand HUNTER, Plaintiff-Appellant,v.Richard P. SEITER, Director; H.K. Russell, Supt.; C.E.Humphreys; Wes Jones; Barbara More, Defendants-Appellees.
No. 86-3811
United States Court of Appeals, Sixth Circuit.
August 26, 1987.
ORDER

1
Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and WISEMAN, District Judge.*


2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Plaintiff filed his civil rights action for declaratory and monetary relief alleging a violation of the eighth amendment for inadequate medical treatment received at the Lima, Ohio Correctional Institution.  Plaintiff subsequently sought a temporary restraining order and preliminary injunction.  This motion was denied by an order of the district court which also dismissed four of the defendants, and plaintiff appealed.  Several months later the district court dismissed plaintiff's action entirely.  Plaintiff did not file a new notice of appeal.


4
Because a final order has been entered, we assume jurisdiction over this appeal and proceed to consider the merits of plaintiff's claim.  Gillis v. U.S. Dept. of Health and Human Services, 759 F.2d 565, 569 (6th Cir. 1985).


5
Plaintiff claims that he was denied adequate medical treatment in regards to his special urological problem.  However, a review of the record indicates that the defendants have not exhibited a deliberate indifference to plaintiff's special medical needs and that plaintiff has received substantial treatment for his problem despite the fact that plaintiff disagrees with that treatment.  Estelle v. Gamble, 429 U.S. 97 (1976); Westlake v. Lucas, 537 F.2d 857 (6th Cir. 1976).


6
Therefore, plaintiff cannot prevail on his civil rights claim and we, accordingly, affirm the final order of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Wiseman, Jr., U.S. District Judge for the Middle District of Tennessee, sitting by designation